THE THIRTEENTH COURT OF APPEALS

                                   13-17-00265-CV


                                    Berta Garza
                                          v.
                           The Estate of Ernestina Olivarez


                                 On appeal from the
                 County Court at Law No. 1 of Hidalgo County, Texas
                          Trial Cause No. CL-16-3065-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the county court’s judgment and dismisses the case for want of

jurisdiction. The Court orders the judgment vacated and the case DISMISSED FOR

WANT OF JURISDICTION. Costs of the appeal are adjudged against the appellant.

      We further order this decision certified below for observance.

August 9, 2018